Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rory Rankin on 2/26/21.

The application has been amended as follows: 

On The Claims:
Claim 14, Line 2: Change “the” to –a—before “third node of the plurality of nodes”

Rewrite Claim 17 as follows: 
17.	(Currently Amended) A processing node comprising:
one or more clients configured to process applications; 
an upstream link; 

a power controller;
wherein the power controller is configured to send an indication via the upstream link specifying that each client in a subset of processing nodes including at least two processing nodes is idle, in response to:
a determination that the one or more clients are idle; and
receipt of an indication via the downstream link that each client in a node coupled to the downstream link is idle; and
wherein subsequent to sending the indication via the upstream link, the power controller is further configured to power down the upstream link, the downstream link, and the one or more clients, in response to receipt of an indication via the upstream link from another node.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186